 In the Matter ofGENERALMOTORSCORPORATIONDELCOPRODUCTSDIVISIONandLOCAL 801, UNITED ELECTRICAL, RADIO AND MACHINEWORKERS OFAMIERICA,9 EASTFIFTH STREET, DAYTON, OHIOCase No. I?-1796SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESJuly 15, 1940On May 20, 1940, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Elections,' and onJune 13, 1940, an Amendment to Direction of Elections,2 in the above-entitledproceeding.Pursuant to the Direction of Elections asamended, an election by 'secret ballot was conducted on June 14,1940, under the direction and supervision of the Regional Directorfor the Ninth Region (Cincinnati, Ohio).On June 15, 1940, theRegional Director, acting pursuant to Article III, Section 9, of Na-tionalLabor Relations Board Rules and Regulations-Series 2, asamended, issued and dilly served upon the parties his Election Re-port.No objections to the conduct of the balloting or the ElectionReport have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows:GROUP 1 -THE PATTERN MAKERSNumber of alleged eligible voters__________________________21Number of ballots placed in ballot bos______________________21Number of unchallenged ballots for Pattern Makers Leagueof N A., affiliated with A F of L________________________18Number of unchallenged ballots against Pattern MakersLeague of North America, affiliated with A. F. of L________2Number of challenged ballots______________________________1Number of blank ballots__________________________________0Number of spoiled ballots__________________________________0r,23 N L R B 1014324N L R B 724 Pui,uant to the union's request, the amendment providedfor the deletion of the name of Local 801, United Electrical, Radio & Machine workersofAmenca. affiliated Nsith the C I. 0, fioni the ballot in the pattern makeis election.25 N L R. B., No 52.385 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDGROUP 2 -THE PLANT UNITNumber of alleged eligible voters-------------------------- 4,253Number of ballots plaLced in ballot box---------------------- 3, 890Number of unchallenged ballots for Local 801, United Elec-trical,Radioand Machine Workers of America, affil withC. I. 0------------------------------------------------- 2,158Number of unchallengedballots againstLocal 801, UnitedElectrical,Radio & Machine Workers of A., affil. withC. I 0-------------------------------------------------"1,679Number of challenged ballots------------------------------20Number of blank ballots------------------------------------------------13Number of spoiled ballots---------------------------------20In the Decision and Direction of Elections referred to above, westated that upon the results in each of the elections would dependour determination of whether the employees in the pattern makersgroup constituted a separate unit or a part of the industrial unit.In view of the results of the elections among the employees in thepattern makers group and the plant group, it is apparent that thesegroups constitute separate appropriate bargaining units.Upon the entire record in the case, the Board makes the following :SUPPLEMENTALFINDENGS OF FACTWe find that each of the following two groups of employees, em-ployed by General Motors Corporation, Delco Products Division,Dayton,Ohio,constitutesaunitappropriateforthepur-poses of collective bargaining and that such unit will insure to em-ployees of the Company the full benefit of their right to self-organi-zation and to collects e bargaining and otherwise effectuate thepolicies of the Act:(a)All wood pattern makers and metal pattern makers working'on bench or machine, pattern checkers, and the apprentices of theseclassifications, exclusive of supervisory or salaried employees andthose whose work is of a confidential nature;(b)All hourly paid production and maintenance employees, proc-essmachine ' tool builders, salvage and plant inspection employees,tool and die inakers, machine repair employees, and inspectors, ex-clusive of the factory manager, assistant factory manager, superin-'tenclents,general foremen, assistant foremen, job foremen, groupleaders. chief chsliatcher, assistant chief dispatcher and dispatchers,timekeepers, plant protection employees, clerical employees, metalmodel makers, chief inspector and assistant chief inspector, salariedemployees, garage attendants, cooperative school students, 'technicalschool students, employees of the Personnel and Industrial RelationsDepartment, and all wood pattern makers and metal pattern makersworking on bench or machine, pattern checkers, and the apprenticesof these classifications. GENERAL MOTORS CORPORATION, DELCO PRODUCTS DIVISION 387Upon the basis of the foregoing facts and the entire record in thecase, the Board makes the following :SUPPLEMENTAL CONCLUSIONS OF LAW1.All wood pattern makers and metal pattern makers working onbench or machine, pattern checkers, and the apprentices of theseclassifications of General Motors Corporation, Delco Products Divi-sion, Dayton, Ohio, exclusive of supervisory or salaried employees andthose whose work is of a confidential nature, constitute a unit appro-priate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the National Labor Relations Act.2.All hourly paid production and maintenance employees, processmachine tool builders, salvage and plant inspection employees, tooland die makers, machine repair employees, and inspectors of GeneralMotors Corporation, Delco Products Division, Dayton, Ohio, exclu-sive of the factory manager, assistant factory manager, superintend-ents, general foremen, assistant foremen, job foremen, group leaders,chief dispatcher, assistant chief dispatcher and dispatchers, time-keepers, plant protection employees, clerical employees, metal modelmakers, chief inspector and assistant chief inspector, salaried em-ployees, garage attendants, cooperative school students, technicalschool students, employees of the Personnel and Industrial RelationsDepartment, and all wood pattern makers and metal pattern makersworking on bench or machine, pattern checkers, and the apprenticesof these classifications, constitute a unit, appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series2, as amended,IT IS HEREBY CERTIFIED that Pattern Makers League of NorthAmerica, affiliated with the A. F. of L., has been designated and se-lected by a majority of all wood pattern makers and metal patternmakers working on bench or machine, pattern checkers, and the ap-prentices of these classifications of GeneralMotors Corporation,Delco Products Division, Dayton, Ohio, exclusive of supervisory orsalaried employees and those whose work is of a confidential nature,as their representative for the purposes of collective bargaining andthat, pursuant to Section 9 (a) of the National Labor Relations Act,Pattern Makers League of North America, affiliated with the A. F. of 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDL., is the exclusive representative of all such employees for the pur-poses of collective bargaining in respect to rates of pay, wages, hoursof employment, and other conditions of employment.IT IS HEREBY FURTHER CERTIFIED that Local 801, United Electrical,Radio & Machine Workers of America, affiliated with the C. I. 0.,has been designated and selected by a majority of all hourly paid pro-duction and maintenance employees, process machine tool builders,salvage and plant inspection employees, tool and die makers, machinerepair employees, and inspectors of General Motors Corporation,Delco Products Division, Dayton, ' Ohio, exclusive of 'the factorymanager, assistant factory manager, superintendents, general fore-men, assistant foremen, job foremen, group leaders, chief dispatcher,assistant chief dispatcher and dispatchers, timekeepers, plant protec-tion employees, clerical employees, metal model makers, chief inspec-tor and assistant chief inspector, salaried employees, garage attend-ants, cooperative school students, technical school students, employeesof the Personnel and Industrial Relations Department, and all woodpattern makers and metal pattern makers working on bench or ma-chine, pattern checkers, aiid the apprentices of these classifications, astheir representative for the purposes of collective bargaining andthat, pursuant to Section 9 (a) of the National Labor Relations Act,Local 801, United Electrical, Radio & Machine Workers of America,affiliated with the C. I. 0., is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect to ratesof pay, wages, hours of employment, and other conditions ofemployment.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Supplemental Decision and Certification of Representatives.